Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 07/07/2022.
	Currently, claims 1-5, 9-16 and 21-25 are pending with claims 12-16 being withdrawn from consideration as being drawn to a non-elected Group.  

Claim Objections
Claim 1 (as well as claims2-5 and 9-11 by dependence thereon) is objected to because of the following informalities:  claim 1 on line 7 appears to have recited “and between the gate electrode and the first II-N material” in a grammatically inappropriate spot.  This limitation appears as though it could appropriately be either before the “from the first of the source or drain” clause immediately preceding it, or could come after the “at least to the second external edge of the gate electrode has a first total thickness” clause that is after it (with slight adjustment to make it flow in the sentence).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yu et al. (“Yu” US 2013/0134435 published 05/30/2013).  
As to claim 1, Yu shows a transistor (see Fig. 1 with the Fig. 2A top down view variation; [0026]), comprising: 
a source coupled to a drain through a first group III-nitride (III-N) material (see source 115 coupled to drain 117 through the GaN channel layer 109 and the 2DEG therein; [0016] and [0019]); 
a gate electrode between the source and the drain (see gate 119 between source and drain; [0020]), the gate electrode comprising a first external edge proximal to a first of the source or drain (see source side edge of 119) and a second external edge opposite the first edge and proximal to a second of the source or drain (see drain side edge of 119); and
a second III-N material over the first III-N material (see barrier layer of AlGaN 111; [0017]), 
wherein a first portion of the second III-N material extending from between the first of the source or drain and between the gate electrode and the first III-N material at least to the second external edge of the gate electrode has a first total thickness (see the portion of 111 from the right side edge of 115 running over to just a tiny bit beyond the right hand side of 119 all having a first total thickness 121 along its entire extension for the entire length so to speak, which appears to be what the applicant intends), and 
a second portion of the second III-N material between the second external edge of the gate electrode and the second of the source and or drain has a second total thickness (see 125), less than the first total thickness (see a second portion running the first portion noted above over to the drain 117 which is between the second external edge of the gate electrode’s right side and the drain, and note that this has a second thickness 125 which is smaller than the first thickness).

As to claim 2, Yu shows a device wherein the first of the source or drain the source, the first portion is in contact with the source, and the second portion of the second III-N material is in contact with the drain (see the first portion noted above going all the way to the source and contacting it, and the second portion designated above being contacting the drain).

As to claim 3, Yu shows a device wherein the first portion extends laterally beyond the second edge of the gate electrode (see the first portion designated above extending a tiny bit past the right side of the gate). 

As to claim 4, Yu shows a device wherein the second III-N material has a third portion having the first thickness between the second portion and the second of the source or drain (see a third sub-region within the overall second region noted above over near the drain itself that has the full thickness 121 over near the drain). 

As to claim 5, Yu shows a device wherein the gate electrode has a gate width orthogonal to a plane extending between the source and drain (see the gate width in Fig. 2A’s top down variation), and the second III-N material has the second total thickness over the entire gate width (note that the parts 203 which are like parts to 103 go along the gate width and are placed where the barrier layer has a smaller thickness).

The office notes here for the applicant that the office considers this reference to be a decent primary reference for combination rejections of the remaining depending claims from claim 1, although for now there are slightly better grounds of rejection which will be used below.  


Regarding claim 21, the claim has been drafted such that it appears arguably still generic to Fig. 3 as well as being drawn to Fig. 2.  As this interpretation is in line with the office’s claim construction standard the office will thus be taking this somewhat broad interpretation here and notes that otherwise the office would likely require an election of species between Fig. 2 and 3 as the particulars of Fig. 3 appear in other claims it seems (see claim 4).  


As to claim 21, Yu shows a transistor, comprising: 
a source structure coupled to a drain structure through a first group III-nitride (III-N) material (see the source coupled to drain through channel layer noted above); 
a gate electrode between the source structure and the drain structure (see gate noted above), the gate electrode comprising a first external edge proximal to the source structure (see gate edge near the source) and a second external edge opposite the first edge and proximal to the drain structure (see gate edge near the drain); and 
a second III-N material over the first III-N material (see barrier layer noted above), 
wherein a first portion of the second III-N material is in contact with the source structure and extends between the gate electrode and the first III-N material laterally beyond the second external edge of the gate electrode (see a portion of 111 running from 115 under the gate 119 just a tiny bit to the right side of 119’s right edge), and 
a second portion of the second III-N material is in contact with the drain structure and extends toward the first portion (see portion of 111 running from 117 leftwards towards the source a bit at least including the part of 11 under the rightmost dip 103), and 
wherein the first portion has a substantially constant first thickness (note the full thickness of 111 which is called 121 being the substantially constant first thickness for the portion of the barrier running from the source as the first portion noted above note this is the larger of these two thicknesses being discussed here) greater than a substantially constant second thickness of the second portion (note a substantially constant second thickness down in under the rightmost dip 103 for the second portion which is called 125, although this is not a substantially constant total thickness for the entire extension of the second portion here being designated that runs from over at 117 over towards the source a ways to at least include the part of 11 under rightmost dip 103) .

As to claim 22, Yu shows a device wherein the second thickness is not more than 80% of the first thickness (in an embodiment the first thickness of 121 is 25 nm and then thickness 123 of part 103 is 9nm, aka just under 10 nm, this leaves 25-9=16 nm which is around 64% of the total 25nm, which is not over 80%; [0022]).  

As to claim 23, Yu shows a device wherein the first III-N material comprises Ga and N (see GaN as channel material as noted above for 109).  

As to claim 24, Yu shows a device wherein the second III-N material comprises Ga, N, and Al, an Al content of the second III-N material being greater than an Al content of the first III-N material (note that the barrier layer 111 includes AlGaN with Al therein which is more Al than the channel layer 109 has as discussed above; [0017]).


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kimura et al. (“Kimura” US 2004/0201038 published 10/14/2004).
As to claim 1, Kimura shows a transistor (see Fig. 7B being a variation of previous embodiments; [0084]; note that nearly all of the embodiments in this reference will anticipate but Fig. 7B is a nice one showing the features easy to see), comprising: 
a source coupled to a drain through a first group III-nitride (III-N) material (see source 15 coupled to drain 16 through a first group III-N material of the channel layer 10; [0038] and [0048] introducing the parts carrying over to Fig. 7B; also note that the overall source and drain regions can be designated here rather than the electrodes 15 and 16 themselves, in the alternate); 
a gate electrode between the source and the drain (see gate electrode 14 between source and drain; [0054] introducing like part), the gate electrode comprising a first external edge proximal to a first of the source or drain (see right hand edge of gate near drain) and a second external edge opposite the first edge and proximal to a second of the source or drain (see left hand edge of gate near source); and
a second III-N material over the first III-N material (see barrier layer 12 of Al.25Ga.75N; [0038] introducing like part carrying over), 
wherein a first portion of the second III-N material extending from between the first of the source or drain and between the gate electrode and the first III-N material at least to the second external edge of the gate electrode has a first total thickness (see the total thickness of 12 extending from 16 over under the gate 14 to just a tiny bit past the gate 14’s left hand side), and 
a second portion of the second III-N material between the second external edge of the gate electrode and the second of the source and or drain has a second total thickness (note a portion of 12 that is between the left hand edge of the gate and the source right directly below where 17 pokes down as it runs down the edge of 15 down into the source recess), less than the first total thickness (note the second total thickness is much smaller than the first total thickness due to the deep recessing).   

Note that various depending claims addressed above are here covered also by this reference but the office will not multiply rejections.  

As to claim 9, Kimura shows the device wherein: the first III-N material comprises Ga and N (see GaN channel material; [0037]), and the second III-N material has a higher Al content than the first III-N material (see AlGaN used above thus having higher Al concentration than GaN); and the second total thickness is not more than 80% of the first total thickness (note here in this context the office must find that the deep recessing of the source region in [0084] would fairly disclose embodiments immediately envisaged of small thicknesses for the barrier material under the source electrode such that the thickness would not be even 60% of the total thickness of the thicker area of the barrier layer like over near the gate etc.).

As to claim 10, Kimura shows the device wherein the second III-N material comprises AlxGa1-xN, and x is between 0.25 and 0.4 (see .25 Al concentration for the AlGaN barrier layer noted above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (“Kimura” US 2004/0201038 published 10/14/2004), as applied to claims 9 and 10 above, in view of Dasgupta et al. (“Dasgupta” WO 2017/039587 published 03/09/2017).  
As to claim 11, Kimura shows the device as related for claim 10 above, and further shows the device being one wherein the first III-N material comprises binary GaN (see GaN as the channel material layer as noted above) but fails to show the device being one wherein a c-plane of the first and second III-N materials is no more than 10 degrees from parallel to plane of an underlying substrate.

Dasgupta shows a device layer stack with first and second III-N materials having their c-plane no more than 10 degrees from parallel to a plane of an underlying substrate (note the III-N stack having first and second layers with the c-plane being no more than 10 degree from parallel to the (111) plane of the underlying Si substrate in the second paragraph of page 15).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of two III-N materials no more than 10 degrees from parallel to a plane of an underlying substrate as taught by Dasgupta to have made the layers and an underlying appropriately aligned substrate layer in Kimura with the motivation of making an overall appropriately aligned structure that will end up making a good 2DEG with good properties (see the point of this structural layout being to make a 2DEG of good charge density and mobility in the same paragraph as cited to above).  


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu” US 2013/0134435 published 05/30/2013), as applied to claim 21 above, in view of Then et al. (“Then” Then, H. W. “High-K Gate Dielectric Depletion-Mode and Enhancement-Mode GaN MOS-HEMTs for Improved OFF-state Leakage and DIBL for Power Electronics and RF Applications” IEDM 2015 published 02/18/2016 pp. 16.3.1-16.3.4).  
As to claim 25, Yu shows the device as related for claim 21 above, but fails to show it being a device wherein the source structure or the drain structure comprises In, Ga, and N (this being because currently the designated source and drain are just the source and drain electrodes and merely broadening the designation to the overall source region of the source drain electrodes plus the barrier and channel source and drain regions will not have Indium in them).  

Then shows a device with source and drain regions including In, Ga and N (see InGaN source and drain regrown regions in Fig. 6, and accompanying discussion in Abstract and Section III describing Fig. 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the InGaN source and drain regrown materials as taught by Then to have made InGaN source and drain regrown regions for Yu with the motivation of attempting to obtain high performance Ron characteristic due to low contact resistance (see abstract describing the features of the Fig. 6 design with InGaN regrown regions having low Ron as excellent).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 07/07/2022, with respect to the objections made to the previous claims have been fully considered and are persuasive.  The prior objections to the claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/07/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C 102 over Joshin have been fully considered and are at least persuasive enough that it appears best to make a new grounds of rejection, though the previous grounds of rejection may be applicable under a somewhat broad reading of the claims and an odd designation of parts in the reference (Fig. 6 appears likely to be an issue at least).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references above.
Applicant's arguments filed 07/07/2022 regarding the rejection of claims over Oasa have been fully considered but they are not persuasive.  The applicant argues that Oasa discloses a second semiconductor layer 12 (also characterized as a barrier layer having different thicknesses under a gate 23/31) such that a portion having a first thickness does not extend from one of source or drain electrode 21/22 to an opposite edge of the gate electrode as is now alleged to be claimed.  The office notes that first of all, the applicants argument rephrases the claim’s actual language a bit.  The actual claim language recites limitations in the format of a first portion of the second III-N material extending from x, y, z has a first total thickness.  This is not the same as the grammar in the applicant’s argument may be implying, where the entire portion must have a first total thickness across the entire extension (or “its entire extension) from the source (hopefully directly contacting the source, though that appears to not be required until a depending claim right now) to the second external edge of the gate (here meaning in the lateral) or similar such much more narrow wording.  Here the office notes that the claim’s actual current language must be interpreted by the office in line with the office’s claim construction standard and will be interpreted much broader than the applicant’s argument may imply.  Specifically, the first portion need only do the extension between the various parts as recited, and separately it must have the first total thickness at least somewhere along that extension.  For this reason for now the office must find the applicant’s arguments unpersuasive.  However, for now there appears to be better references available to the office to use as discussed above, and along with US 2013/0075749 (not yet used, but one of many the office could use).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891